 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalem Paint, Inc. and United Food and CommercialWorkers Union, Local 464A, a/w United Foodand Commercial Workers International Union,AFL-CIO. Case 22-CA-9681July 29, 1981DECISION AND ORDEROn March 13, 1981, Administrative Law JudgeD. Barry Morris issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief to Respondent'sexceptions and a cross-exception and supportingbrief.The Board has considered the record and the at-tached Decision' in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Salem Paint,Inc., Hackensack, New Jersey, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.'In the last paragraph of sec. III,B,2, of the attached Decision, there isan erroneous reference to a "January 24" meeting; the meeting in ques-tion there took place on December 24. Also, in the second paragraph ofsec. III,C.4, the Administrative Law Judge erroneously found that Re-spondent's election observer/personnel clerk Sylvia Niarhos "testified"that employee Robert McWilliams was "fired"; the record establishedthat McWilliams credibly testified that Niarhos stated at the election thathe had been "fired." These errors have in no way affected the results wereach in this case.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Member Jenkins regards reliance on Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980), as inappropriate here since the Admin-istrative Law Judge rejected as specious Respondent's asserted reasonsfor the discharges of Corey and McWilliams and thus no lawful reasonexists for the discharges. The Wright Line analysis is useful and applicableonly where there are both lawful and unlawful genuine reasons for a dis-charge. Also, Member Jenkins notes that he would award interest on anybackpay owed on the basis of his position as set out in Olympic MedicalCorporation, 250 NLRB 146 (1980).257 NLRB No. 50APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT promise benefits to employ-ees on condition they do not engage in unionactivities.WE WILL NOT discriminatorily dischargeemployees for activities protected by Section 7of the National Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer Craig Corey full and imme-diate reinstatement to his former position or, ifsuch position no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.WE WILL make whole Craig Corey andRobert McWilliams for any loss of earningsthey may have suffered by reason of their dis-charges, plus interest.SALEM PAINT, INC.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge: Thiscase was heard at Newark, New Jersey, on October 20and 21, 1980. The charge was filed on January 2, 1980,1and a complaint was issued on March 31, 1980, andamended October 20, 1980, alleging that Salem Paint,Inc., violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (the Act). Respondentfiled an answer denying the commission of the allegedunfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs. Briefs were filed by theGeneral Counsel and Respondent.Upon the entire record of the case,2including my ob-servation of the witnesses, I make the following:Amended charges were filed on Janualy 25 and February 1, 1980, butwere subsequently withdrawn.The General Counsel's motion to correct the record is granted. Re-spondent's similar motion is also granted except the change requested inpar. 3 of Respondent's motion is denied, it appearing that pp. 209-210 ofthe transcript accurately reflect the testimony336 SALEM PAINT, INC.FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a New Jersey corporation, with its princi-pal office and place of business in Hackensack, NewJersey, is engaged in the retail sale of paints and relatedproducts. During the 12 months preceding the issuanceof the complaint, Respondent's gross revenues were inexcess of $500,000. During the same period Respondentpurchased, and caused to be delivered to its New Jerseyfacility, goods valued in excess of $50,000 from supplierslocated outside the State of New Jersey. Respondentadmits that it is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and I so find.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union, Local464A, a/w United Food and Commercial Workers Inter-national Union, AFL-CIO (the Union), is a labor organi-zation within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe amended complaint alleges that Respondent vio-lated Section 8(a)(1) and (3) of the Act by creating animpression among its employees that their union activi-ties were under surveillance; by offering its employeesbenefits to refrain from becoming or remaining membersof the Union; and by discriminatorily discharging twoemployees. Respondent denied the allegations. The issuesare:(1) Did Respondent create the impression of surveil-lance of its employees' union activities;(2) Did Respondent offer its employees benefits to re-frain from becoming or remaining union members; and(3) Did Respondent discriminatorily discharge two ofits employees.B. The Facts1. BackgroundBeginning in the latter part of October 1979 throughJanuary 2, 1980, when an election was held, the Unionconducted an organizational campaign at Respondent'sHackensack facility (the plant). During the course of thecampaign numerous meetings were held by employeeswith union organizers during which time the organiza-tional effort was discussed. The first meeting took placeon October 30,3 at a Dunkin Donuts shop, located ap-proximately a half mile from the plant. The second meet-ing took place soon thereafter behind the plant's loadingplatform. All the remaining meetings, which were heldapproximately once a week in November and more fre-quently in December, took place at the Fairmont Diner,located close to the plant.43 All dates refer to 1979 unless otherwise specified.The diner was "across a large parking lot, across the street and onthe adjacent corner."Lemont Persinger, a supervisor of Respondent andwarehouse manager, was involved in the organizationaleffort from its inception. He attended employee meetingswith the union organizers and attended the meetings heldin November. In early November, Persinger admonishedan employee, Maria Soto, to stop telling employees notto join the Union. Soto became upset, began crying andreported the conversation to Joe Marshall, Respondent'scontroller. Soto told Marshall that Persinger was tryingto bring a union into the store. After Marshall askedwhat union, Soto replied "a union that the guys ...they're trying to bring into the store."During the second week of December a union meetingwas held at the Fairmont Diner during the lunch hour.In attendance at that meeting were Richard Lindemann,Craig Corey, and several other employees, together withthe union organizer, Frank DiChristina. Approximately15 to 20 minutes after the meeting took place and theemployees returned to work, Harvey Greenberg, whowas in overall charge of the warehouse, approached sev-eral of the warehouse employees, including Corey andLindemann. At the time the employees were pickingorders and were also talking. Corey credibly testified, asfollows: "Mr. Greenberg came back to see what wewere doing, and he said just because you guys got a freelunch today doesn't mean you have to stop working en-tirely." His testimony was corroborated by Lindemann,who testified with respect to the same conversation, "Wehad been working and talking, and Harvey approachedus and said I don't care who buys you lunch, but there'swork to be done and you have to get it done."52. Discharge of Craig CoreyCraig Corey worked at Respondent's Hackensack fa-cility from the beginning of October until December 28.Prior to working for Respondent, Corey attended col-lege and was in his junior year. He decided not to attendschool during the fall of 1979 but instead to work and"raise money to go back to school." While employed atRespondent, he spent approximately 75 percent of histime working in the warehouse and 25 percent of histime on the road, driving a truck and delivering items toRespondent's other stores.I In response to Respondent's counsel's question whether Greenbergsaid to the employees "I don't care if the Union buys your lunch, youstill have to get the work done," Greenberg denied making such state-ment. The denial does not controvert the testimony of Corey and Linde-mann. Each of them stated, in substance, that Greenberg referred to thefact that they got a "free lunch." They did not testify that Greenbergspecifically mentioned that it was the Union which bought them lunch.Greenberg did not testify as to his version of the conversation, if, indeed.it differed from that of Corey and Lindemann. Similarly, Heuther wasasked whether "Abby Greenberg" made the statement "I don't care ifthe Union buys your lunch, you still have to get the work done." Hestated that Greenberg did not make such a statement in his presence. Histestimony clearly does not controvert that of Corey and Lindemann. Inthe first place, he answered that "Abby" Greenberg, Respondent's presi-dent, did not make the statement when, in fact, the testimony was thatHarvey Greenberg made the statement. In addition, as pointed out withrespect to Harvey Greenberg's testimony, it was not alleged that theword "Union" was mentioned. Finally, Heuther did not deny that thestatement was made, but merely stated that it was not made in his pres-ence.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorey was active in the Union's organizational cam-paign from its inception. He signed an authorization cardand thereafter attended at least four union meetings, in-cluding the meeting held during the second week of De-cember referred to above in connection with the remarkby Harvey Greenberg.On Friday, December 21, Corey was on the road de-livering merchandise to a new store Respondent wasopening in Massachusetts. When he called in to say thathe would be returning to New Jersey late, he was in-structed to take the truck home. On Monday morning,December 24, even though the warehouse was closedthat day, Corey took the truck back to the warehouse atapproximately 10:30 a.m. When he arrived at the ware-house he saw Harvey Greenberg and informed him thathis last day of work would be December 28 because hewould be returning to school on January 1 or 2. Coreytestified that Greenberg responded "that would be finewith him."Later that day Greenberg called Corey at home andtold Corey that he had forgotten to leave the keys forthe truck at the warehouse and that Greenberg had aChristmas bonus for him. Corey returned to the ware-house and gave Greenberg the keys and received hisChristmas bonus. Corey told Greenberg that he had justreceived information that he did not have to leave forschool until January 6 or 7 and accordingly askedGreenberg whether he could work until January 4.Corey testified that Greenberg responded that "he wouldlet me work under one condition and this conditionwould be that if I did not come in on the morning of theunion election, January 2nd, he said he would pay mefor the entire day anyway." Corey did not respond, buttold Greenberg that he would like to think about it. Henever did respond to Greenberg's proposal.Corey next spoke with Greenberg about being able towork the extra week on Friday, December 28. On thatday Greenberg was seeing employees individually in thebreakroom and was giving out letters showing companybenefits. Corey testified that Greenberg told him that "hejust had a talk with his attorney, his lawyer, and that be-cause they couldn't figure out how I was going to votein the union election, they were going to have to termi-nate my employment." Corey then left and has not beenrecalled to work.With respect to the meeting on December 24, Green-berg admitted that Corey asked whether he could workanother week. However, Greenberg's version of the con-versation that ensued was markedly different fromCorey's. Greenberg testified that "I told him that we hadno work and that we were coming up with things tokeep those at work staying with us through the first ofthe year, coming up with work for them." Again withrespect to the December 28 meeting Greenberg admittedhaving a conversation with Corey but in response toCorey's question whether he could work the extra weekGreenberg simply said "no, we'd have no work." Green-berg denied that he told Corey that since they did notknow how he was going to vote, Corey's employmentwould have to be terminated.I credit the testimony of Corey with respect to theconversations which took place on December 24 and 28.On cross-examination, I found Greenberg to be an eva-sive witness. In addition, Greenberg's testimony itselfpoints to the truth of Corey's statement. Thus, Green-berg testified that on December 28 Corey asked himwhether Corey "was going to be working here nextweek." This conforms to Corey's testimony that thequestion of his working the following week was left un-resolved at the January 24 meeting. According to Green-berg's testimony with respect to the December 24 meet-ing, however, the question was not left unresolved butGreenberg definitely told Corey that there would be nowork.3. Discharge of Robert McWilliamsRobert McWilliams worked as an order picker in theplant's warehouse from October 1979 until January 2,1980. McWilliams attended the Union's first meeting atDunkin Donuts and also signed an authorization card.McWilliams did not work for most of the month ofDecember due to illness. He testified that he called indaily and spoke with either Harvey Greenberg or SteveHeuther, to report that he would not be at work. Green-berg testified that he did not receive daily phone callsfrom McWilliams but instead was called by him duringthe first and second weeks of December and 3 or 4 daysbefore the Christmas party, which was held December21. Heuther acknowledged receiving one or two phonecalls from McWilliams during December.McWilliams testified that he went to the plant onFriday, December 21. He went to the warehouse to seeHarvey Greenberg and asked him for his paycheck.Greenberg said he would have to look for it and toldMcWilliams about the Christmas party and told him togo to it. At the party Greenberg handed McWilliams thepaycheck, a Christmas bonus of $15, and another enve-lope. In the other envelope was a campaign letter fromRespondent about the Union vote and about "how greatthe company was." McWilliams credibly testified that heturned to Greenberg and said "what is this, propagandabull-? And he just smiled at me; he says, well, we're al-lowed to spread it too."McWilliams further testified that he called Greenbergon December 31 to report that he would not be in thatday. However, he told Greenberg that he would be in onJanuary 2. According to McWilliams, Greenberg re-sponded, "Oh, I'll see you then, January 2nd."I credit McWilliams' testimony concerning the eventsof January 2.6 He testified that he returned to work thatday. While in the warehouse, at approximately 9 a.m.,Greenberg came up to him and told him that he had"some paper work, involving the insurance plan thecompany had, and that he was going to the office to pickit up and bring it back to me." Greenberg returned notwith the "paper work" but instead "he just came backand he told me that I have to be laid off, that he was justtalking to the company lawyer and they have to lay meoff." McWilliams testified that he then replied, "When" In many respects Greenberg's testimony was not at variance withthat of McWilliams. As noted earlier, I found Greenberg to be an evasivewitness.338 SALEM PAINT. INC.will I be called back? Right after the union vote? And hejust gave me a smile and he goes, I can't tell you."McWilliams then punched out and left the plant butreturned a little later to vote in the union election whichwas held that morning. When he attempted to vote, Re-spondent's bookkeeper and election observer, SylviaNiarhos, stated, "He can't vote, he can't vote, he wasjust fired today." McWilliams thereafter voted a chal-lenged ballot.Greenberg's testimony varied in certain respects fromthe testimony of McWilliams. Greenberg denied receiv-ing any phone calls from McWilliams between theChristmas party and January 2. Greenberg testified thatwhen he saw McWilliams in the warehouse on January2, "I asked him why he was there. He didn't answer. Isaid, you didn't call me or tell me you were coming in. Ihave no work for you." Greenberg testified that he thenwent to his office and returned soon thereafter and toldMcWilliams "that he was being laid off, there was nowork in the warehouse for him." Greenberg further testi-fied that he notified McWilliams on January 10 or 11 bymailgram to return to work.C. Discussion and Analysis1. SurveillanceThe complaint alleges that Respondent created an im-pression among its employees that their union activitieswere under surveillance. In his brief, the General Coun-sel cites the remark by Greenberg concerning the "freelunch" as the only instance of alleged surveillance. Forthe reasons stated below I do not find that the Green-berg remark created an impression of surveillance.The "free lunch" remark was made by Greenbergafter several warehouse employees attended a unionmeeting during the second week of December. There isno question that Respondent knew of the union activi-ties. Respondent's bookkeeper testified that Respondentsubmitted the list of eligible voters to the National LaborRelations Board on December 6, prior to the date of theunion meeting when Greenberg made the remark con-cerning the "free lunch." In addition, the evidence is un-controverted that Persinger, a supervisor of Respondent,knew of, and indeed was involved in, the organizationaleffort from its inception. Also, as discussed earlier, inearly November there was a confrontation between Per-singer and Soto. Soto reported the incident to Respond-ent's controller, Marshall, and told him about the Unionthe "guys" were "trying to bring into the store."The Greenberg remark concerning the "free lunch"implies to me nothing more than a statement by Green-berg that he was aware that the employees he was speak-ing with attended a union meeting. There is no indicationin the record that any attempt was made to hide the factthat the employees were attending union meetings. Meet-ings were held fairly frequently and in close proximity tothe plant. Indeed, since the number of employees wasrelatively few, it is likely that management knew whenthe meetings were held and who attended them. Cf.Borin Packing Co., Inc.., 208 NLRB 280, 287, fn. 31(1974).7Under the circumstances I do not find that Green-berg's remark created an impression of surveillance. Inthis connection the Board's decision in Trojan SteelCorp., 180 NLRB 704 (1970), is instructive. In that casethe Board affirmed the Administrative Law Judge's De-cision, which stated, in pertinent part (at 706), "the mereindication by Respondent of knowledge that the employ-ees had a union meeting at a beer joint is insufficient toestablish that Respondent created an impression of sur-veillance to its employees Accordingly, the alle-gation is dismissed.2. Promise of benefitsParagraph 9(b) of the amended complaint alleges thatRespondent offered its employees benefits to refrain frombecoming or remaining union members. In its brief theGeneral Counsel specifies that the violation consisted ofGreenberg telling Corey on December 24 that the latterwould be allowed to work the extra week provided heagreed not to come to work on the morning of the unionelection. As noted above, I credited Corey's testimonywith respect to his December 24 conversation withGreenberg. The Board has held that the promise of keep-ing a job in return for refraining from participating inunion activity or otherwise supporting a union violatesSection 8(a)(1) of the Act. Erlich's 814, Inc., e al., 231NLRB 1237, 1238 (1977), enfd. 566 F.2d 68 (8th Cir.1978). Accordingly, I find that Greenberg's offer toallow Corey to work the extra week in return forCorey's agreement not to vote in the union election con-stitutes a violation of Section 8(a)(1) of the Act.3. Discharge of CoreyThe General Counsel contends that Respondent re-fused to allow Corey to work the extra week becauseCorey would not agree to be absent the day of the unionelection. Respondent, on the other hand, contends thatCorey was terminated on December 28 because of a lackof work.The Board has recently restated the test to be appliedin so-called "mixed motive" cases. Wright Line, a Divi-sion of Wright Line, Inc., 251 NLRB 1083 (1980). TheBoard requires that the General Counsel make a primafacie showing sufficient to support the inference that pro-tected conduct was a motivating factor in the employer'sdecision. Once this is established, the burden shifts to theemployer to demonstrate that the "same action wouldhave taken place even in the absence of the protectedconduct."It is necessary to examine certain established elementsto determine whether the General Counsel has made aprima facie showing that union activity was a motivatingfactor in the discharge. These elements are knowledge of' While the record does not contain the precise number of employeeslocated at the Hackensack facility. Greenburg testified that there wereonly seven-nine warehouse employees. In addition. Niarhos testified thatthere were approximately 175 total employees in Respondent's 32 stores.' To like effect is Schreienti Brothr. Inc.. 179 NLRB 853 (1969).cited b the General Counsel339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity, animus, timing, and the validity of thereasons for the discharge.As discussed earlier, Greenberg clearly knew ofCorey's union activities on December 24. It was thesecond week of December when Greenberg told Corey,after a union meeting, "[J]ust because you guys got afree lunch today doesn't mean you have to stop workingentirely." As noted above, I have found this remark toindicate Greenberg's knowledge of Corey's and the otheremployees' union activities.9With respect to animus, Greenberg testified that hedistributed letters to employees several days before theunion election on company benefits. Lindemann testifiedthat when Greenberg handed McWilliams one of the let-ters, "McWilliams said more company propoganda, huh?And Harvey said we have to show our propaganda,too." Similarly, McWilliams credibly testified, "I turnedto Harvey and said, what is this, propaganda bull-?And he just smiled at me; he says, well, we're allowed tospread it, too." In view of the above testimony and con-sidering Greenberg's testimony that the union campaignwas "not unimportant" to Respondent, I conclude thatRespondent was opposed to the Union winning the elec-tion. This conclusion is buttressed by Greenberg's prom-ise to Corey of additional work if Corey would agreenot to vote. This is a clear indication of Greenberg's op-position to the Union.Concerning timing, the nexus between the dischargeand the union activity is clear. The meetings betweenCorey and Greenberg took place the week before theunion election with the date of termination the last work-ing day before the union election.As discussed above, I have credited Corey's testimonyconcerning the December 24 conversation between him-self and Greenberg. Accordingly, I find that Corey wasterminated on December 28 and not permitted to workthe extra week because Corey did not agree to absenthimself on the day of the union election.Respondent contends, however, that the reason Coreywas not permitted to work the extra week was due tolack of work in the warehouse. I do not find sufficientevidence to support Respondent's contention. In additionto his work in the warehouse Corey also spent approxi-mately 25 percent of his time delivering merchandise.Indeed, during the third week of December Corey deliv-ered merchandise to a new store opening in Massachu-setts. Further, I credit Corey's testimony that there wasan additional store opening in Massachusetts and anotherone to be opened in Connecticut during the second weekof January 1980.1°g In addition, Respondent was clearly aware of the impending unionelection. As noted earlier, I have found that Respondent offered topermit Corey to work the additional week if he agreed not to vote in theelection.'o Greenberg's testimony with respect to the number of stores to beopened is an example of his evasiveness. In response to the GeneralCounsel's question, "([D]uring December 1979, Mr. Greenberg, wasSalem Paint in the process of opening new stores," Greenberg replied,"[S]ingular; store." However, when called as a rebuttal witness by coun-sel for Respondent, Greenberg conceded that three new stores werebeing opened, two in Massachusetts and one in Connecticut.Accordingly, I find that the General Counsel has madea prima facie showing that Corey was not permitted towork the extra week because he would not agree toabsent himself on the day of the union election. Respond-ent has not met its burden of demonstrating that Coreywould have been terminated on December 28 were it notfor the impending union election. I conclude that Re-spondent's conduct constitutes a violation of Section 8(a)(3) and (1) of the Act.4. Discharge of McWilliamsMcWilliams attended the organizational meeting atDunkin Donuts when Persinger was present. As dis-cussed earlier, because of the plant being relatively smalland because of the fact that a supervisor was present, Ibelieve that Respondent had knowledge of McWilliams'union activity from the very beginning of the organiza-tional effort. Even, however, were this not the case, Ibelieve that knowledge of union activity has been dem-onstrated. That is because the union activity at issue isvoting in the election. Since McWilliams returned towork on January 2, Respondent had every reason to be-lieve that McWilliams intended to vote in the union elec-tion that day.With respect to timing, the discharge occurred imme-diately prior to the union election. When McWilliams ap-peared on the morning of January 2, he was told that hewas being laid off. Niarhos used stronger language. Shetestified that McWilliams was "fired" that morning. Theunion election was held later that morning.Again, Respondent contends that McWilliams was laidoff because of lack of work in the warehouse. I creditMcWilliams' testimony that he spoke to Greenberg onDecember 31 at which time Greenberg told him that hewould see him at work on January 2. Greenberg did nottell McWilliams that there was no work even thoughGreenberg testified that warehouse work essentiallyceased on December 20. Even, however, were I to be-lieve Greenberg that the last conversation between him-self and McWilliams took place on December 21, theday of the Christmas party, no explanation was givenwhy Greenberg did not tell McWilliams that he wasbeing laid off at that time.For the above reasons, I believe that the GeneralCounsel has made a prima facie showing that McWil-liams was terminated so that he would not be able tovote in the union election. Respondent has not sustainedits burden of showing that McWilliams would have beenterminated on January 2 were it not for the electionbeing held that day.Accordingly, I conclude that by the above conductRespondent violated election 8(a)(3) and (1) of the Act.5. Offer of reinstatementOn January 11, 1980, Respondent sent a telegram toMcWilliams, notifying him to report to work on orbefore January 16, 1980. Respondent requested thatWestern Union "report delivery by mailgram," and such340 SALEM PAINT, INC.was done. ' The General Counsel concedes that the tele-gram was delivered by telephone to the household ofMcWilliams. McWilliams testified, however, that he didnot receive the telegram. McWilliams further testifiedthat some time subsequent to January 11 a NationalLabor Relations Board representative advised him thatRespondent contended that it sent McWilliams a tele-gram offering reinstatement. He admitted that he nevercalled Respondent to inquire about the offer of reinstate-ment.For an offer of reinstatement to be effective the em-ployer must make it in good faith and in a manner inwhich it could be reasonably anticipated that the em-ployee would receive notice of the offer. See Knicker-bocker Plastic Co.. Inc., 132 NLRB 1209, 1236 (1961).The offer may be effective even though not received bythe employee. See Rollash Corp., 133 NLRB 464, 465-466 (1961); Adams Books Co., 203 NLRB 761, 769, fn. 39(1973); Airports Service Lines. Inc., 218 NLRB 1160, 1161(1975).I conclude that Respondent acted in good faith in at-tempting to apprise McWilliams of the offer. It sent theoffer by telegram and asked for and received confirma-tion of delivery. As mentioned above, the General Coun-sel concedes that delivery was made by telephone toMcWilliams' home. Under the circumstances, I believeRespondent did everything that it reasonably could havedone to communicate the offer to McWilliams. Accord-ingly, I find that Respondent made a valid offer of rein-statement to McWilliams.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By offering to allow Craig Corey to work an addi-tional week in return for his agreement not to vote in theunion election, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(1) ofthe Act.4. By terminating the employment of Craig Corey andRobert McWilliams for activities protected by the Act,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.6. Respondent did not violate the Act in any othermanner alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take af-firmative action designed to effectuate the policies of theAct.H General Counsel's motion for receipt of post-hearing exhibits isgranted. Accordingly, GC. Exhs. 3, 4, and 5 are received into evidence.In addition, letters dated October 22 and 31. 1980, from Respondent'scounsel and a letter dated October 29. 1980, from the General Counselare received into eidence as ALJ Exh l(a)-(c).Respondent having discharged Craig Corey andRobert McWilliams in violation of the Act, I find it nec-essary to order Respondent to offer Corey full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andmake Corey and McWilliams whole for any loss of earn-ings that they may have suffered from the time of theirtermination to the date of Respondent's offers of rein-statement. 12Backpay shall be computed in accordance with theformula approved in F. W Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977). I3Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 14The Respondent, Salem Paint, Inc., Hackensack, NewJersey, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Promising benefits to employees on condition thatthey do not engage in union activities.(b) Discriminatorily discharging employees for activi-ties protected by Section 7 of the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Craig Corey immediate and full reinstatementto his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges.(b) Make whole Craig Corey and Robert McWilliamsfor any loss of earnings in the manner set forth in thesection above entitled "The Remedy."(c) Post at its facility in Hackensack, New Jersey,copies of the attached notice marked "Appendix."t5Copies of the notice on forms provided by the RegionalDirector for Region 22, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tot2 Western Union telephoned the offer of reinstatement to McWilliams'home on January 11, 1980. Accordingly, the period of backpay ends onthat date. See Knickerbocker Plastic Co.. Inc., 132 NLRB at 1236.,3 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716, 717-721(1962)i" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.z5 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.342